MANAGEMENT AGREEMENT


 
THIS MANAGEMENT AGREEMENT (the “Agreement”) is dated for reference the 10th day
of February, 2009 (the “Effective Date”).


 
BETWEEN:


AEON HOLDINGS INC.
a company incorporated under the laws of the State of Delaware


(the “Company”)


AND:


GREEN STAR ENERGIES, INC.
a company incorporated under the laws of the state of Nevada


(the “Manager”)
 
 
WHEREAS:


A.
The Company and the Manager entered into a Purchase Agreement dated February 10,
2009 (the “Purchase Agreement”); and



B.
Pursuant to the Purchase Agreement, the Company agreed to enter into a
management agreement with the Manager.



THIS AGREEMENT WITNESSES that the terms and conditions of the parties’
relationship shall be as follows:


1. 
SERVICES



1.1
The Company appoints the Manager to manage all operations of the Company,
including managing projects, acquisitions, financing, corporate structuring and
administrative work, as well as any outstanding legal or accounting needs (the
“Services”), and the Manager accepts such appointment on the terms and
conditions set forth in this Agreement.

 
1

--------------------------------------------------------------------------------


 
2. 
TERM



2.1
The Manager’s appointment shall commence on the Effective Date and shall
continue for three (3) years, unless and until terminated in accordance with the
provisions of Section 9.1 of this Agreement (the “Term”).



3. 
COMPENSATION



3.1
The Company shall issue 1,000,000 shares of the Company’s preferred stock to the
Manager (the “Stock”) as compensation for providing the Services over the course
of the Term. The Stock shall be issued and delivered to the Manager within
twelve (12) months of the Effective Date as payment in advance for the Services.
The fair market value of the Stock shall be assessed based on the fair market
value of the Company’s common stock as of the date of issuance of the Stock.



4. 
COVENANTS OF THE MANAGER



4.1
The Manager acknowledges that the Company is a fully reporting public company in
the United States and is subject to the filing requirements of British Columbia
Instrument 51-509, and shall make its best efforts to ensure that the Company
remains current with all applicable securities laws and regulations.



4.2
The Manager shall makes its best efforts to ensure that if the Company files a
Registration Statement on Form S-8 with the United States Securities and
Exchange Commission (the “SEC”), the Company shall not issue any S-8 shares of
its common stock except in accordance with all applicable securities laws and
regulations.



4.3
The Manager shall file a Schedule 13D and a Form 3 with the SEC within two (2)
days of the Effective Date, and shall arrange for the filing of Personal
Information Forms for each of the Manager’s officers and directors on SEDAR
within ten (10) days after the Effective Date.



5. 
COVENANTS OF THE COMPANY



5.1
The Company shall, after the Effective Date, submit for shareholder approval
resolutions that establish the following rights and restrictions to the shares
of the Company’s preferred stock issued or to be issued to the Manager:



 
(a)
conversion rights to shares of the Company’s common stock at a one (1) to one
(1) ratio;



 
(b)
voting rights for each share of the Company’s preferred stock equivalent to
fifty (50) shares of the Company’s common stock; and



 
(c)
no dividend or liquidation rights.

 
2

--------------------------------------------------------------------------------



 
6. 
AUTHORITY



6.1
The Manager shall not have the power or authority to enter into contracts,
engagements or commitments on behalf of the Company but shall be engaged only as
a consultant to provide consulting services to management at their request.



6.2
The Manager shall conform to all lawful instructions and directions given to the
Manager by the Company’s President or Chief Executive Officer.



7. 
NON-SOLICITATION



7.1 
The Manager agrees that:



 
(a)
during the Term it will not hire or take away or cause to be hired or taken away
any employee or consultant of the Company (other than employees or consultants
that have been referred by the Manager); and



 
(b)
for a period of twelve (12) months following the termination of this Agreement,
it will not hire or take away or cause to be hired or taken away any employee or
consultant who was in the employ of the Company or who was on contract with the
Company during the twelve (12) months preceding such termination (other than
employees or consultants that have been referred by the Manager).



8. 
CONFIDENTIAL INFORMATION



8.1
The Manager acknowledges that it may acquire information about certain matters
and things which are confidential to the Company, and which information is the
exclusive property of the Company, including:



 
(a)
trade secrets; and



 
(b)
confidential information concerning the business operations or financing of the
Company.



8.2
The Manager acknowledges that the information referred to in Section 8.1 of this
Agreement could be used to the detriment of the Company. Accordingly, the
Manager undertakes not to disclose the same to any third party either during the
term of this Agreement (except as may be necessary in furtherance of the
Manager’s duties under this Agreement), or following the termination of this
Agreement without the written permission of the Board.



9. 
TERMINATION



9.1
Either the Company or the Manager may terminate this Agreement at any time and
for any reason by providing two (2) months written notice to the other party. If
this Agreement is terminated by either party for any reason prior to the
expiration of the Term, the Manager shall return to the Company for cancellation
the number of prorated Shares received by the Manager as compensation for
Services not provided hereunder.

 
3

--------------------------------------------------------------------------------



 
10. 
COMPANY PROPERTY



10.1
The Manager acknowledges that all items of any and every nature or kind created
or used by the Manager pursuant to this Agreement, or furnished by the Company
to the Manager, and all equipment, automobiles, credit cards, books, records,
reports, files, diskettes, manuals, literature, confidential information or
other materials, shall remain and be considered the exclusive property of the
Company at all times and shall be surrendered to the Company, in good condition,
promptly at the request of the Company, or in the absence of a request, upon the
termination of this Agreement. The Manager hereby assigns any and all copyright
to the Company on all literary and other artistic works created for the benefit
of the Company towards which the Manager contributes, and the Manager waives any
and all moral rights that may be associated with such works.



11. 
GENERAL PROVISIONS



11.1
Waiver. The failure of either party to comply with any obligation, covenant,
agreement or condition in this Agreement may be waived by the party entitled to
the performance of such obligation, covenant or agreement or by the party who
has the benefit of such condition, but such waiver or failure to insist on
strict compliance with such obligation, covenant, agreement or condition shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.



11.2
Amendment. This Agreement may not be amended unless consented to in writing by
the parties hereto.



11.3
Assignment. This Agreement may not be assigned by either party hereto.



11.4
Currency. All references to currency in this Agreement are to U.S. dollars
unless otherwise stated.



11.5
Time of the Essence. Time shall be of the essence of this Agreement.



11.6
Invalidity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
and any such invalid or unenforceable provision shall be deemed to be severable.



11.7
Enurement. This Agreement shall enure to the benefit of and be binding upon the
parties and, except as otherwise provided or as would be inconsistent with the
provisions of this Agreement, their respective heirs, executors, administrators,
successors and assigns.



11.8
Independent Legal Advice. Each of the parties to this Agreement confirms and
acknowledges that it has been provided with an opportunity to seek independent
legal advice with respect to its rights, entitlements, liabilities and
obligations hereunder and understands that it has been recommended that such
advice be sought prior to entering into this Agreement.



11.9
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. In the event that this Agreement is signed by one party and
faxed to another, the parties agree that a faxed signature shall be binding upon
the parties as though the signature was an original.





IN WITNESS WHEREOF this Agreement has been executed by the parties on the
Effective Date.
 
 

 GREEN STAR ENERGIES, INC.       AEON HOLDINGS INC.                    Per:    
 Per:            /s/ Brandon Toth       /s/ Harold Schaffrick    Brandon Toth,
President     Harold Schaffrick, Chief Executive Officer  

                                                                        
4
